Citation Nr: 1035692	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  10-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The appellant claims to have recognized guerrilla service with 
the 2nd Infantry Division, APO 70, from April 1945 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied entitlement 
to Filipino Veterans Equity Compensation.

In August 2010, the appellant testified before the undersigned 
via videoconference hearing at the RO; a transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department certified in May 2009 and March 2010 that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerilla service, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 
(2009).

With respect to any deficiency in the content or timing of the 
notice furnished to the appellant, as explained in more detail 
below, resolution of the appeal depends on interpretation of the 
statute and regulations defining qualifying military service.  In 
such cases, the VA's duties to notify and assist claimants are 
not applicable to matters in which the law, and not the evidence, 
is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who-(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President  dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certifications from the Philippine Army and Affidavit for 
Philippine Army personnel submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine Government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.

In May 2009 and March 2010 responses, the National Personnel 
Records Center (NPRC) indicated that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The RO indicated that, pursuant to its second request, 
submitted in February 2010, the NPRC was provided with additional 
service information and the appellant's Affidavit for Philippine 
Army Personnel.

During the August 2010 Board hearing, the undersigned verified 
with the appellant that the information used by the NPRC to 
attempt verification of his claimed service was correct.  The 
appellant indicated that it was.

During the course of the appeal, the appellant has submitted 
numerous written statements describing his service and providing 
names of those he served with.  These documents, however, do not 
establish qualifying service for purposes of legal entitlement to 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the applicant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Thus, the claim is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


